 

 

Case 3:19-mj-71824-MAG Document 4

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

JOHN H. HEMANN (CABN 165823)
Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-6937

FAX: (415) 436-7234
kohn.hemann@usdoj.gov

Attorneys for the United States of America

Filed 11/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA
Plaintiff,
Vv.
AHMAD ABOUAMMO;
AHMED ALMUTAIRI, a/k/a AHMED
ALJBREEN; and ALI ALZABARAH,

Defendants.

 

CASE NO. 3:19-71824-TSH

NOTICE RE ARREST AND
[PROPOSED] ORDER

At the time of the charging of this case, this Court entered an order that the case be sealed until

the arrest of defendant Ahmad Abouammo. Abouammo was arrested in the Western District of

Washington, so the case is now unsealed. The United States respectfully requests that this Court enter

the proposed Order set forth below, directing the Clerk of the Court to publicly unseal the entire case,

including the arrest warrants, application for an arrest warrant, supporting affidavit, sealing order, and

I
//
Hf
iH

APPLICATION TO UNSEAL CASE

 
 

 

Case 3:19-mj-71824-MAG Document 4 Filed 11/06/19 Page 2 of 2

all other filed documents associated with the above-captioned matter.

Date: November 6, 2019.

Respectfully submitted,

DAVID L. ANDERSON
vanes yap Attorney

Ni

JOHN H\ HERMANN

Assistant'/United States Attorney

UNSEALING ORDER

Based upon the above Application, and for good cause appearing, the COURT HEREBY

ORDERS that the case and all documents filed in the case shall be filed unsealed on the public docket.

IT IS SO ORDERED.

Date: V/s

APPLICATION TO UNSEAL CASE

“TA YY}

HON. THOMAS S. HIXSON
UNITED STATES MAGISTRATE JUDGE

i)

 
